This is a personal injury suit, which, upon trial in the court below, resulted in a verdict and judgment for the plaintiff for $850, and the defendant has appealed, submitting the case in this court upon one assignment of error only, which assignment assails the verdict of the jury and the action of the court in overruling the defendant's motion for a new trial.
The plaintiff's case rested mainly, but not entirely, upon her own testimony; and if the jury gave credence to evidence submitted for her, the verdict is supported by testimony. In very material matters the plaintiff was contradicted by three witnesses, one of whom appears to have been disinterested, and the other two were employes of the defendant. There were some other circumstances tending to discredit her, and also some tending to sustain her.
It is the peculiar province of a jury to pass upon the credibility of witnesses; and when they have given credence to some as against others, or even to one, as against others, and the trial judge has refused to grant a new trial, the general rule is that an Appellate Court, considering the case upon written testimony and not having the witnesses before it, should not disturb the verdict. If it be conceded that the rule referred to is not without exceptions, we are of opinion that this case is not so extraordinary as to take it out of the general rule.
No error has been shown and the judgment is affirmed.
Affirmed.
Writ of error refused.